Citation Nr: 1112402	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-47 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for recurrent nose bleeds.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

6.  Entitlement to an initial rating in excess of 10 percent for acid reflux disease.

7.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disorder.

8.  Entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine disorder.

9.  Entitlement to an initial rating in excess of 10 percent for a left elbow disorder.

10.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder.

11.  Entitlement to an initial rating in excess of 10 percent for a right ankle disorder.

12.  Entitlement to an initial compensable rating for a left ankle disorder.

13.  Entitlement to an initial compensable rating for tension headaches.

14.  Entitlement to an initial compensable rating for spermatocele.

15.  Entitlement to an initial compensable rating for left knee disorder.

16.  Entitlement to an initial compensable rating for right shin splints.

17.  Entitlement to an initial compensable rating for left shin splints.

18.  Entitlement to an initial compensable rating for tinea pedis.

19.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

20.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a September 2009 rating decision by the RO in St. Petersburg, Florida.  The September 2009 rating decision denied the right shoulder claim, while all other claims were addressed by the July 2008 rating decision.

The St. Petersburg, Florida, RO currently has jurisdiction over the Veteran's VA claims folder.

The Board observes that the original rating assigned for the Veteran's PTSD was 10 percent, while the acid reflux disease was initially assigned a noncompensable (zero percent) rating.  Both of these ratings were effective from July 7, 2008.  The Veteran was assigned the current 70 percent rating for the PTSD, and 10 percent for the acid reflux disease, by a November 2009 decision review officer decision, effective from July 7, 2008.  However, these claims remain on appeal pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

The Board also acknowledges that a claim of entitlement to TDIU was not formally adjudicated below.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has a combined disability rating of 90 percent, which satisfies the schedular requirements for consideration of TDIU.  See 38 C.F.R. §§ 3.340, 4.16(a).  Moreover, he has indicated that a rating in excess of 70 percent is warranted for his PTSD, in part, due to occupational impairment.  Accordingly, the Board finds that a TDIU claim has been raised by the record, and will be adjudicated herein.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's spermatocele, PTSD, and TDIU claims.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  The competent medical examination does not reflect the Veteran currently has chronic disabilities manifested by chest pain, recurrent nose bleeds, or the right elbow.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current right shoulder disorder was incurred in or otherwise the result of his active service.

4.  The Veteran is in receipt of the maximum schedular rating allowed for tinnitus.

5.  The record does not reflect the Veteran's service-connected acid reflux disease is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

6.  The Veteran's service-connected cervical spine disorder is not manifested by limitation of forward flexion of the cervical spine to less than 30 degrees.

7.  The Veteran's service-connected thoracolumbar spine disorder is not manifested by limitation of forward flexion of the thoracolumbar spine to less than 60 degrees; or, the combined range of motion of the thoracolumbar spine less than 120 degrees.

8.  Neither the Veteran's service-connected cervical spine or thoracolumbar spine disorder has resulted in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; associated neurological symptoms; or incapacitating episodes as defined by VA regulations that have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

9.  The Veteran's service-connected left elbow disorder is not manifested by flexion limited to 90 degrees or less, extension limited to 75 degrees or more, or limitation of pronation with motion lost beyond the last quarter of arc; nor is the hand fixed in supination or hyperpronation.

10.  Both of the Veteran's service-connected knee disorders are shown to have normal/full extension to include on repetitive use.

11.  The Veteran's service-connected right knee disorder is not manifested by flexion limited to 30 degrees or less.

12.  The Veteran's service-connected left knee disorder is not manifested by flexion limited to 45 degrees or less.

13.  Neither of the Veteran's service-connected knee disorders is manifested by recurrent subluxation or lateral instability.

14.  Neither of the Veteran's service-connected ankle disorders is manifested by ankylosis.

15.  The Veteran's service-connected right ankle disorder is not manifested by marked limitation of motion.

16.  The Veteran's service-connected left ankle disorder is not manifested by moderate limitation of motion.

17.  The Veteran's service-connected tension headaches have not resulted in prostrating attacks.

18.  Neither of the Veteran's service-connected shin splints have resulted in moderate impairment of Muscle Group XII, nor mal- or nonunion of the tibia and/or fibula.

19.  The Veteran's service-connected tinea pedis does not cover at least 5 percent of the entire body, or of the exposed areas affected; nor is it treated with intermittent systemic therapy, such as corticosteroids or other immunosuppressive drug(s).


CONCLUSIONS OF LAW

1.  Service connection is not warranted for chest pain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Service connection is not warranted for recurrent nose bleeds.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  Service connection is not warranted for a right elbow disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  A right shoulder disorder was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the Veteran's tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

6.  The criteria for a rating in excess of 10 percent for acid reflux disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7346 (2010).

7.  The criteria for a rating in excess of 10 percent for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2010).

8.  The criteria for a rating in excess of 10 percent for a thoracolumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2010).

9.  The criteria for a rating in excess of 10 percent for a left elbow disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2010).

10.  The criteria for a rating in excess of 10 percent for a right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

11.  The criteria for a rating in excess of 10 percent for a right ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5271 (2010).

12.  The criteria for a compensable rating for a left ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5271 (2010).

13.  The criteria for a compensable rating for tension headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2010).

14.  The criteria for a compensable rating for left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

15.  The criteria for a compensable rating for right shin splints are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.20, 4.56, 4.71a (Diagnostic Code 5262), 4.73 (Diagnostic Code 5312) (2010).

16.  The criteria for a compensable rating for left shin splints are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.20, 4.56, 4.71a (Diagnostic Code 5262), 4.73 (Diagnostic Code 5312) (2010).

17.  The criteria for a compensable rating for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that, for the reasons detailed below, the Veteran's tinnitus claim must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board further notes that, except for the service connection claims, the Veteran's appeal is from disagreement with the initial ratings assigned for his service-connected disabilities following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the service connection claims, the Board notes that, as part of his initial application for benefits in February 2008, the Veteran affirmatively acknowledged that VA had notified him about the evidence or information VA needed to substantiate his claim; and that VA also explained what hinds of information and evidence VA would try to obtain and what kinds of information and evidence he (the Veteran) needed to provide to VA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  He was also sent a VCAA-notification letter in May 2009 with respect to his right shoulder claim which, in pertinent part, informed the Veteran of what was necessary to substantiate this claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, both the February 2008 acknowledgement form, and the May 2009 letter, reflect he was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, he was sent notification in June 2009 that, in pertinent part, included a summary of the relevant rating criteria used to evaluate his service-connected disabilities.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the issue(s) adjudicated by this decision.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  He did not indicate that a hearing was desired in conjunction with this case.  Moreover, he was accorded VA pre-discharge examinations in February 2008 which includes relevant findings for resolution of his claims.  Regarding the initial rating claims adjudicated by this decision, the Board notes that these VA examinations include findings as to the symptomatology of these disabilities which are consistent with the treatment records and relevant rating criteria.  The Veteran has not indicated any inaccuracies or prejudice with respect to these examinations, nor has he indicated that the disabilities adjudicated by this decision have increased in severity since these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).





Analysis

In the instant case, the Board finds that service connection is not warranted for chest pain, nose bleeds, a right elbow disorder, or a right shoulder disorder.

The Board acknowledges that the Veteran complained of chest pain, recurrent nose bleeds, and right elbow pain prior to his separation from active service.  However, the February 2008 VA pre-discharge examination reflects that X-rays of the nasal bones, elbows, and chest all resulted in normal findings.  No impairment of the right elbow was demonstrated on physical examination.  The examiner also diagnosed bilateral elbow tendonitis, currently resolved on the right.  The examiner stated that he could not make a diagnosis regarding the claimed chest pain because of lack of pathology.  Similarly, the examiner stated there was no pathology to render a diagnosis regarding the purported nosebleeds, and that the nose seemed to be normal on examination.  The Board further notes that a January 2009 private evaluation of the Veteran's chest pain complaints noted that his symptoms did not suggest angina; that its characteristics sounded non-cardiac related; and that his EKG was normal.  Simply put, the Veteran was not shown to actual have chronic disabilities on evaluation of these complaints.

The Board is cognizant of the holding in Jandreau, supra, regarding lay observation of symptomatology, but concludes that it does not support a finding of chronic disabilities in this case.  Although the Veteran is competent to describe his symptoms of chest and right elbow pain, as well as nose bleeds, the record does not reflect that his description of such symptoms has actually resulted in competent medical diagnoses in this case.  The Court has previously indicated that a symptom, such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, as detailed above, the Veteran was specifically evaluated for these complaints and found to have no underlying pathology.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.

In making the above determination, the Board was cognizant of the Court's holding in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  However, the competent medical evidence on file does not reflect a diagnosis of the claimed disabilities of chest pain, nose bleeds, and/or a right elbow disorder at any time during the pendency of this case.

With respect to the claimed right shoulder disorder, the Board acknowledges that there is competent medical evidence of a current disability.  Specifically, a July 2009 MR arthrogram of his right shoulder revealed mild narrowing of the acromiohumeral space with mild subacromial/subdeltoid bursal inflammation; and mild supraspinatus and infraspinatous tendinosis.

The Board notes, however, that there is no indication of any right shoulder problems in the Veteran's service treatment records, to include the February 2008 VA pre-discharge examination.  In fact, the Veteran did not report any problems with his shoulders at this examination, or as part of his original claim for VA benefits.  Inasmuch as he was cognizant enough to report all problems he was experiencing at that time, it would seem only logical that if he had right shoulder problems during service he would have reported them at that time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (A veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The Board further notes that the Court has indicated that the normal medical findings at the time of separation from service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical opinion is of record which relates the current right shoulder disorder to active service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  In the absence of evidence of in-service incurrence or aggravation of the claimed disability, referral of this case for an opinion as to etiology would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical nexus opinion would not be supported by what actually occurred in service.  Simply put, there is no relevant complaint or clinical finding for a clinician to link the right shoulder disorder to the Veteran's military service, nor has the Veteran otherwise indicated a specific in-service disease or injury as the basis for this disability.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

The Board also notes that no other basis for establishing service connection for a right shoulder disorder is demonstrated by the record, to include the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, or as secondary to an already service-connected disability pursuant to 38 C.F.R. § 3.310.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against these service connection claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

II.  Increased Rating(s)

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran has contended that his service-connected spine, elbow, knee, ankle, and shin splint disabilities are all manifested by pain.  However, the issue is whether his complaints of pain do or will result in functional impairment of the underlying joints to the extent necessary for higher rating(s).  As detailed below, the range of motion findings of these disabilities do not reflect they warrant assignment of disability rating(s) greater than those already in effect.  Moreover, even though he experiences pain and other impairment after repetitive use, he does not experience additional limitation of motion.  Consequently, the Board finds that even though the provisions of 38 C.F.R.§§ 4.40, 4.45, 4.59, are for consideration in this case, they do not warrant higher initial rating(s) for any of the applicable disabilities.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board acknowledges that a number of the Veteran's service-connected disabilities do not have their own specific Diagnostic Code.  Where a veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely- related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Tinnitus

Under VA regulations tinnitus is evaluated pursuant to Diagnostic Code 6260. Effective June 13, 2003, this Code specifically provides a single level of disability:

10% Tinnitus, recurrent.

Note (1): A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) under this diagnostic code, but evaluate it as part of any underlying condition causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).

In other words, the current version of Diagnostic Code 6260, effective June 13, 2003, makes it clear that a single evaluation of 10 percent for tinnitus will be assigned "whether the sound is perceived in one ear, both ears, or in the head."  As the record reflects the Veteran's current claim was received in February 2008, after the June 2003 revision of this Code, it is clearly the only version applicable to this claim.  As this Code does not provide for a rating in excess of 10 percent for tinnitus, the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

As an additional matter, the Board acknowledges that there had been a dispute as to whether the previous version of Diagnostic Code 6260 allowed for separate 10 ratings for tinnitus in each ear.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court determined that the "plain meaning" of 38 C.F.R. § 4.25(b) and the pre-1999 and pre-2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  However, in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed the Court's holding in Smith, concluding that the Court erred in not deferring to the VA's interpretation of Diagnostic Code 6260, which is that a veteran is entitled only to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  See also 38 U.S.C.A. § 7252(b) (commanding that "the Court may not review the schedule of ratings for disabilities . . . or any action of the Secretary in adopting or revising the rating schedule"); Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004) (holding that the Secretary's discretion over the rating schedule is "insulated from judicial review," with one recognized exception limited to constitutional challenges).

The clear import of the Federal Circuit's holding is that regardless of the version of Diagnostic Code 6260 employed, the maximum schedular rating available for tinnitus is 10 percent.  Therefore, even if the prior version of Diagnostic Code 6260 were applicable to this claim, it would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  Simply put, there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, under either the current version of Diagnostic Code 6260 or the version in effect prior to June 2003.

Acid Reflux Disease

The Veteran's service-connected acid reflux disease is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 as analogous to hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

In this case, the record does not reflect the Veteran's service-connected acid reflux disease is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  For example, at the February 2008 VA pre-discharge examination, it was noted that he experienced heartburn with reflux, for which he took Rolaids for relief; they occurred about seven (7) times per week and lasted for an hour or until he took the Rolaids.  Nevertheless, it was found that it did not affect general body healthy or body weight; had not  caused anemia or malnutrition.  Moreover, there was no indication in this examination, or the other competent medical evidence on file, that his acid reflux disease had resulted in substernal or arm or shoulder pain.


Cervical and Thoracolumbar Spines

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.

An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine. Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

In this case, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for either his service-connected cervical spine disorder or his thoracolumbar spine disorder, even when taking into account his complaints of pain.

The Veteran's service-connected cervical spine disorder is not manifested by limitation of forward flexion of the cervical spine to less than 30 degrees.  For example, the February 2008 VA pre-discharge examination reflects the cervical spine had flexion to 40 degrees.

The Veteran's service-connected thoracolumbar spine disorder is not manifested by limitation of forward flexion of the thoracolumbar spine to less than 60 degrees; or, the combined range of motion of the thoracolumbar spine less than 120 degrees.  At the February 2008 VA pre-discharge examination, he had flexion to 80 degrees, extension to 20 degrees, right and left lateral to 26 degrees, and right and left rotation to 28 degrees.

The Board notes that both the cervical and thoracolumbar spine showed pain, fatigue, weakness, and lack of endurance after repetitive use.  However, there was no incoordination.  Moreover, neither spine had additional limitation of motion.

The Board further notes that the February 2008 VA examination reflects that neither the Veteran's service-connected cervical spine or thoracolumbar spine disorder has resulted in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, symmetry of spinal motion was found to be present, and the curvature of the spine was within normal limits.  Moreover, muscle spasm was found to be absent for both spines, and his gait was normal.

The Board acknowledges that, under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  However, no such neurological symptoms are shown to be present for either spine.  The February 2008 VA examination did found that there was lumbosacral intervertebral disc syndrome, involving bilateral sciatic nerves, but that there was no bowel, bladder, or erectile dysfunction as a result thereof.  Moreover, on neurological evaluation, motor and sensory function was found to be normal for both the upper and lower extremities.  As such, a separate evaluation(s) for neurologic impairment is not warranted in this case.

In view of the foregoing, the Board finds that neither the Veteran's service-connected cervical spine or thoracolumbar spine disorder warrants a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.

Regarding the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board has already noted the February 2008 VA examination found the Veteran had lumbosacral intervertebral disc syndrome.  However, a thorough review of the record does not reflect that either the cervical or thoracolumbar spine disorder has resulted in period(s) of acute signs and symptoms having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period that required bed rest prescribed by a physician and treatment by a physician.

In view of the foregoing, the Veteran is not entitled to a rating in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Left Elbow

Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran is left-handed; i.e., his left side is considered the major upper extremity.

The Veteran's service-connected left elbow disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, for tenosynovitis.  A note under this Code specifies that the diseases evaluated under Diagnostic Codes 5013 through 5024 (except gout) will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a.

Normal ranges of motion of the elbow and forearm are 0 degrees extension to 145 degrees in elbow flexion; pronation to 80 degrees; and supination to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5206 provides that flexion limited to 110 degrees is assigned a noncompensable rating for both the major and minor arm.  Flexion limited to 100 degrees is rated 10 percent disabling for both the major and minor arm.  Flexion limited to 90 degrees is rated 20 percent disabling for the major and minor arm. Flexion limited to 70 degrees is assigned a 30 percent rating for the major arm, and a 20 percent rating for the minor arm.  Flexion limited to 55 degrees is rated 40 percent disabling for the major arm, and 30 percent for the minor arm.  Flexion limited to 45 degrees is rated 50 percent disabling for the major arm, and 40 percent for the minor arm.

Diagnostic Code 5207 provides that extension of the major and minor forearm limited to 45 degrees is rated 10 percent disabling.  Extension limited to 60 degrees is also rated 10 percent disabling for both arms.  Extension limited to 75 degrees or is rated 20 percent disabling for both the major and minor arm.  Extension limited to 90 degrees is rated as 30 percent disabling for the major arm, and 20 percent for the minor arm.  Extension limited to 100 degrees is rated 40 percent disabling for major arm, and 30 percent disabling for the minor arm. Extension limited to 110 degrees is rated 50 percent disabling for the major arm, and 40 percent for the minor arm.

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent disabling.

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Supination of the major and minor forearm limited to 30 degrees or less is rated 10 percent disabling.  Limitation of pronation of the major and minor forearm with motion lost beyond the last quarter of arc, so the hand does not approach full pronation warrants a 20 percent rating.  Limitation of pronation with motion lost beyond the middle of arc is rated as 30 percent disabling for the major arm, and 20 percent for the minor arm.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation is considered 20 percent disabling for both arms.  Loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major forearm, and 20 percent for the minor arm.  Loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side, and 30 percent for the minor.

In this case, the Veteran's service-connected left elbow disorder is not manifested by flexion limited to 90 degrees or less, extension limited to 75 degrees or more, or limitation of pronation with motion lost beyond the last quarter of arc; nor is the hand fixed in supination or hyperpronation.  For example, the February 2008 VA pre-discharge examination found his left elbow had flexion to 145 degrees, extension to zero degrees, supination to 85 degrees, and pronation to 80 degrees.  The Board acknowledges that pain was indicated to be present throughout flexion and extension, but not for supination or pronation.  The examiner also indicated that, after repetitive use, the left elbow was manifested by pain, fatigue, weakness, and lack of endurance, but no incoordination or additional limitation of motion.

Knee Disorders

Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

In this case, the February 2008 VA pre-discharge examination showed both knees had normal extension to zero degrees.  His right knee had flexion to 132 degrees, while the left knee had flexion to 138 degrees.  In addition, on repetitive use, his right knee had pain, fatigue, weakness, lack of endurance, but no incoordination.  His left knee had no pain, fatigue, weakness, lack of endurance, or incoordination.  Moreover, there was no additional limitation of motion of either knee.  Therefore, he does not have limitation of motion of either knee that would warrant higher initial ratings under Diagnostic Code 5260 or 5261.

The Board acknowledges that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, the aforementioned range of motion findings do not reflect either knee satisfies the criteria for a separate compensable rating under Diagnostic Code 5261.  Specifically, he is shown to have normal/full extension of both knees..

The Board also acknowledges that General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

In this case, however, neither knee is shown to have recurrent subluxation and/or lateral instability so as to warrant a compensable rating under Diagnostic Code 5257.  For example, the February 2008 VA pre-discharge examination reflects that M&L collateral stability test, A&P cruciate stability test, and M&L meniscus test were negative on both sides.  Similarly, testing for instability with varus-valgus, drawer, and McMurray sign were negative on both sides.  Therefore, separate ratings pursuant to VAOPGCPREC 23-97 and 9-98 are not warranted in this case.

Ankle Disorders

As with the left elbow disorder, the Veteran's service-connected ankle disorders have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, for tenosynovitis.  Therefore, they will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a.  This Code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

In this case, the February 2008 VA pre-discharge examination reflects the Veteran had dorsiflexion to 20 degrees for both ankles, which is normal.  His right ankle had plantar flexion to 40 degrees, while his left was to 42 degrees.  There was pain, fatigue, weakness, and lack of endurance after repetitive use for the right ankle, but no incoordination.  The left ankle had no pain, fatigue, weakness, lack of endurance, or incoordination.  Moreover, neither ankle had additional limitation of motion.  As such, when compared to normal ankle motion, the record does not reflect marked limitation of motion of the right ankle, nor moderate limitation of motion of the left.

Diagnostic Code 5270 provides criteria for ankylosis of the ankle.  However, the record does not reflect the Veteran has been diagnosed with ankylosis of either ankle.  Consequently, this Code is not for application in the instant case.

Headaches

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a noncompensable (zero percent) disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks, averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type of very frequent completely prostrating and prolonged attacks of migraine headaches necessary for a rating of 50 percent under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Board acknowledges that the Veteran reported daily headaches at the February 2008 VA pre-discharge examination.  However, he also indicated that he was able to work and otherwise function with these headaches after taking Motrin.  Moreover, the examiner specifically stated that the Veteran's recurrent headaches did not result in prostrating attacks.  He also had a normal neurological examination.  As such, he does not meet or nearly approximate the criteria for a compensable rating under Diagnostic Code 8100.

Shin Splints

In this case, the Veteran's service-connected shin splints have been rated as analogous to impairment of Muscle Group XII under 38 C.F.R. § 4.73, Diagnostic Code 5312.  Functions of this muscle group include dorsiflexion, extension of the toes, and stabilization of the arch.  This muscle group encompasses the anterior muscles of the leg, including the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius muscles.  Under this Code, a noncompensable (zero percent) rating is assigned for a slight disability, a 10 percent rating is assigned for a moderate disability, a 20 percent rating is assigned for a moderately-severe disability, and a 30 percent evaluation is assigned in severe cases.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue. For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

In this case, the Board finds that neither of the Veteran's service-connected shin splints have resulted in moderate impairment of Muscle Group XII.  For example, although there are in-service complaints of recurrent/intermittent pain from the shin splints, there is no indication in the service treatment records of a through and through or deep penetrating wound, residuals of debridement, or prolonged infection.  In fact, the February 2008 VA pre-discharge examination noted that the bone had never been infected.  Moreover, examination of the extremities did not reveal atrophic skin changes, ulceration, gangrene, ischemic limb pain, or persistent coldness.  There was also no edema of the right or left lower extremities.  Nothing in the record indicates that Muscle Group XII had some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue on either side.  

The record reflects the RO also considered evaluation of the Veteran's shin splints pursuant to Diagnostic Code 5262 as analogous to impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.  In this case, there is no indication of any mal- or nonunion of the tibia and/or fibula.  Rather, the February 2008 VA examination found that they were within normal limits, even though there was pain in the shins on palpation.  X-rays results of the bilateral tibia/fibula were also normal.

Tinea Pedis

Diagnostic Code 7813 pertains to dermatophytosis or ringworm affecting various body parts, to include ringworm of the feet, commonly known as athlete's foot and medically referred to as tinea pedis.  This Code provides that, in the absence of disfigurement of the head, face, or neck, a rater is instructed to evaluate tinea pedis under the appropriate diagnostic code for scars or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118

In the present case, the Board finds that the disability presented by the Veteran's previously diagnosed tinea pedis more nearly approximates dermatitis, rather than scarring of the skin.  This is consistent, in part, with the fact the February 2008 VA pre-discharge examination described the condition as a rash of the feet, which indicates dermatitis rather than scarring.

Under Diagnostic Code 7806, for evaluation of dermatitis or eczema, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12- month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

It is important to note that VA revised certain regulations pertaining to the evaluation of skin disabilities during the pendency of this appeal.  See 73 Fed. Reg. 54708 (September 23, 2008) (identifying regulatory changes effective as of October 23, 2008).  However, the diagnostic criteria pertinent to dermatitis under Diagnostic Code 7806, and those pertinent to dermatophytosis including tinea pedis under Diagnostic Code 7813, did not change at that time and have remained consistent throughout the duration of this appeal.

In this case, the Veteran's service-connected tinea pedis does not cover at least 5 percent of the entire body, or of the exposed areas affected; nor is it treated with intermittent systemic therapy, such as corticosteroids or other immunosuppressive drug(s).  The February 2008 VA pre-discharge examination noted that it did not involve any areas exposed to the sun, and was in the feet between the toes.  Further, it was manifested by constant itching, crusting, and bad odor.  However, he did not have any treatment or medication at that time, nor is such indicated by the subsequent medical records.  Examination of the skin was within normal limits.  He did have a rash on his feet, mostly in the right foot.  The exposed area was about 0 percent, and less than 1 percent of the whole body.  Moreover, there was no tissue loss, inducataion, inflexibility, hypo- or hyperpigmentation, it did not cover more than six (6) square inches, did not cause limitation of motion, and was not associated with systemic disease nor were they manifestation in connection with nervous condition.  

Other Considerations

In making the above determination, the Board took into consideration whether "staged" rating(s) pursuant to Fenderson, supra, were appropriate in this case.  However, the symptomatology of the disabilities adjudicated by this decision have been stable throughout this appeal period, and nothing indicates any of them had any distinctive period(s) where they met or nearly approximated the criteria for rating(s) in excess of those currently in effect.  Therefore, "staged" rating(s) are not appropriate in the instant case.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  In this case, the record reflects the RO only considered whether an extraschedular rating was warranted for the Veteran's service-connected tinnitus.  Moreover, the Veteran has never raised the matter of his entitlement to extraschedular rating(s) for his other service-connected disabilities, nor has he identified any factors which may be considered to be exceptional or unusual regarding these disabilities. The Board therefore is without authority to consider the matter of extraschedular ratings except for the tinnitus.  Nevertheless, the Veteran is free to raise this as a separate issue with the RO if he so desires.

The Board concurs with the RO's determination that the Veteran's tinnitus does not warrant consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra- schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id.

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the symptomatology of the Veteran's tinnitus appears to be adequately reflected by the schedular criteria found at Diagnostic Code 6260.  There are no additional symptoms of this disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected tinnitus.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's low back disorder interferes with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In addition, the record does not reflect he has ever been hospitalized for his tinnitus.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  


ORDER

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for recurrent nose bleeds is denied.

Entitlement to service connection for a right elbow disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for acid reflux disease is denied.

Entitlement to an initial rating in excess of 10 percent for a cervical spine disorder is denied.

Entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine disorder is denied.

Entitlement to an initial rating in excess of 10 percent for a left elbow disorder is denied.

Entitlement to an initial rating in excess of 10 percent for a right knee disorder is denied.

Entitlement to an initial rating in excess of 10 percent for a right ankle disorder is denied.

Entitlement to an initial compensable rating for a left ankle disorder is denied.

Entitlement to an initial compensable rating for tension headaches is denied.

Entitlement to an initial compensable rating for left knee disorder is denied.

Entitlement to an initial compensable rating for right shin splints is denied.

Entitlement to an initial compensable rating for left shin splints is denied.

Entitlement to an initial compensable rating for tinea pedis is denied.


REMAND

For the reasons detailed below, the Board finds that further development is necessary regarding the Veteran's spermatocele, PTSD, and TDIU claims.

The Veteran's service-connected spermatocele is currently rated as noncompensable under Diagnostic Code 7529.  Under Diagnostic Code 7529, benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 10 percent rating is provided for urinary frequency when daytime voiding intervals are between two and three hours or; awakening to void three to four times per night.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 20 percent rating is provided for voiding dysfunction that requires the wearing of absorbent materials that must be changed less than 2 times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 10 percent rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation for urinary frequency is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months. Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a.

With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

For renal dysfunction, a noncompensable rating is assigned where there is albumin and casts with history of acute nephritis; or, hypertension due to renal dysfunction that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is assigned when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg %; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104.

In this case, even though the February 2008 VA pre-discharge examination noted the Veteran's complaints regarding his spermatocele, it does not appear that any findings were made as to the extent, if any, of voiding and/or renal dysfunction due to this disability.  Therefore, the Board finds that a new examination is necessary in order to adequately evaluate this disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the Veteran's service-connected PTSD, the record indicates that this disability may have increased in severity since the February 2008 VA pre-discharge examination.  In pertinent part, the VA examination assigned a global assessment of functioning (GAF) score of 65.  Such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores in the 61 to 70 range reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  However, subsequent private psychological evaluation notes dated in April and August 2009 assigned a GAF of 36.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Id.

The significant difference in these GAF scores indicates that the Veteran's PTSD has increased in severity since the last VA examination of this disability, and that the evidence of record may not accurately reflect the current nature and symptomatology thereof.  Consequently, the Board finds that a new examination is also required to evaluate the PTSD.  See Colvin, supra; see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's spermatocele and PTSD should be requested while on remand.

Inasmuch as adjudication of the Veteran's spermatocele and PTSD claims may affect whether he is entitled to a TDIU, the Board finds that these issues are inextricably intertwined.  As such, the Board will defer adjudication of the TDIU claims until the development directed for the other claims has been completed.  Moreover, as noted in the Introduction, entitlement to a TDIU was not formally adjudicated below, but, nevertheless, the Board found that the issue was on appeal pursuant to the holding of Rice, supra.  However, as the Veteran was never notified of the criteria to support such a claim, or provided with the opportunity to present evidence in support of a TDIU, the Board finds that such action should be conducted while this case is on remand.

The Board also finds that a VA social and industrial survey would provide relevant information as to whether the Veteran is entitled to a TDIU due to his service-connected disabilities.  As such, one should be conducted on remand.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish TDIU due to service-connected disabilities.

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his spermatocele and PTSD since February 2008.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate the current nature and severity of his service-connected spermatocele and PTSD.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examination of the Veteran's spermatocele include findings as to the extent, if any, of voiding and/or renal dysfunction due to this service-connected disability consistent with the relevant rating criteria.

4.  In addition to the aforementioned VA examinations, the Veteran should be afforded a VA social and industrial survey to assess the Veteran's employment history and day-to-day functioning.  A written copy of the report should be inserted into the claims folder.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports, as well as the social and industrial survey, to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of whether a TDIU is warranted due to the Veteran's service-connected disabilities.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated this case in December 2009, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


